Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received September 28, 2021. Claim 16 has been cancelled. Claims 1, 3, and 20 have been amended. New claim 22 has been added. Claims 1-15, and 17-22 remain pending and examined.


Response to Amendments and Arguments
As to the rejection of Claims 3, 6, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant’s arguments and amendments have been fully considered and are persuasive. The rejection is thereby withdrawn. 
As to the rejection of Claims 1-15, and 17-21  under 35 U.S.C. § 101, Applicant’s arguments and amendments have been fully considered but are not persuasive. Applicant argues that “the claimed techniques go well beyond simply using a computer to make traditional decisions, but instead are related to a specific process which is able to select a payment method at the time when a payment request is requested by the user from ‘one or plural terminal apparatuses 12’ or ‘equipment 14’ through the network. The claimed technique is able to improve the payment technologies. The processor of the information processing apparatus (10) determined the recommended payment method by the benefits collected from one or a plurality of external servers of providers providing the one or the plurality of payment methods…The claimed techniques, regarding Alice Step 2, include an ‘inventive concept’”. Examiner respectfully disagrees. First, identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).” Applicant’s apparatus (claims 1-15, 17-19,  and 21), and manufacture (claim 20) are absent of any technical solution expressed in the claims.  In computer related technology, the claims must not simply add general purpose computers post-hoc to an abstract idea but provide a specific implementation of a solution to a problem in the software arts. 
For these reasons and those stated in the rejections below, rejection of claims under 35 USC 101 is maintained by the Examiner. 
As to the rejection of Claims 1-15, and 17-20 under 35 U.S.C. § 102, Applicant’s arguments and amendments are moot given the new grounds of rejection of the claims as amended. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In the instant case, the claims are directed towards an apparatus, and manufacture that establishing communication through a communication path, storing a determination criterion, 
(2a) To establish communication through a communication path, store a determination criterion, execute simulation of the input, determine a recommended payment method, and receive payment by a recommended payment method determined according to a determination criterion for determining the recommended payment method from among one or a plurality of payment methods payable by a user, in a case of receiving a payment request from the user is akin to the subject matter grouping of “certain methods of organizing human activity”, “mental processes”, and “mathematical relationships/formulas”.  As such, the claims include an abstract idea. When considered as a whole,  the claims (independent and dependent) do not integrate the exception into a practical application because the steps of : to establish communication through a communication path, store a determination criterion, determine a recommended payment method, and to receive payment by the recommended payment method do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. memory, processor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Applicant’s specification at ¶[0259] states, “The above apparatuses (the server 10, the terminal apparatuses 12, 102, the equipment 14, 104, and the processing apparatuses 106, 202) are realized by, for example, cooperation of hardware and 
(2b) In the instant case, Claims 1-15, 17-19, 21, and 22 are directed to an apparatus. Claim 20 is directed to a manufacture. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. practical application). The limitations, in the instant claims, receive an input, transmit the simulation result, and display the result, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are considered extra-solution activity. (MPEP 2106.05 (d) receiving/ transmitting/ performing repetitive calculations).  The dependent claims have also been examined and do not correct the 1-15, and 17-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
      obviousness or nonobviousness.



Claims 1-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the publication by Raja Bolla (Publication No.: US 2017/0124548 A1) in view of the publication by Sumit Hasmukh Savla (Publication No.: US 2017/0293901 A1).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
2/11/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 10, 2022